DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 3,651,661 (hereinafter “Darrow”), in view of United States Patent Application Publication No. US 2012/0027609 (hereinafter “Ogde”), and further in view of United States Patent Application Publication No. US 2019/0001607 (hereinafter “Boese”).Regarding claims 1 and 11 	Darrow teaches a composite shaft comprising a first composite layer 44, a second composite layer 46 surrounding the first composite layer 44 having generally parallel fibers disposed at a first angle, a third composite layer 58 surrounding the second composite layer 46, wherein the third composite layer 58 comprises one or more transition layers having generally parallel fibers, a fourth composite layer 60 surrounding the third composite layer 58 having generally parallel fibers, and a fifth composite layer 122 surrounding the fourth composite layer 60 and having a second fiber orientation (Figure 8, column 1, lines 63-75, column 3 line 35 through column 4 line 5, and column 5, lines 12-28).  Darrow also teaches the shaft is useful to drive a tail rotor of a helicopter (column 1, lines 10-17). 	Darrow does not explicitly teach the first composite layer 44 and the fifth composite layer 122 each include a combination of fibers that are generally perpendicular (±3 degrees) to each other, where the combination of fibers in the first composite layer 44 are also generally perpendicular to a longitudinal axis of the 44 and the fifth composite layer 122 of Darrow with the biaxial orientation of Ogde to provide for greater stability in various directions and ease the resin flow during subsequent infusion/injection. 	In addition, Darrow does not explicitly teach: the first angle of the second composite layer 46 ranges between ±25 to ±45 degrees (±3 degrees) from the fibers in the first composite layer 44; the generally parallel fibers in the third composite layer 58 disposed at a second angle ranging between ±7 to ±13 degrees (±3 degrees) (or ±10 degrees (±3 degrees)) from the fibers in the second composite layer 46 and each subsequent layer; the generally parallel fibers in the fourth composite layer 60 disposed at a third angle ranging between ±25 to ±45 degrees (±3 degrees) from the fibers in the third composite layer 58; and the combination of fibers in the fifth composite layer 122 are generally perpendicular (±3 degrees) to the fibers in the fourth composite layer 60. 	Boese teaches a method for adjusting the elasticity of a work material (abstract).  46, the third composite layer 58, the fourth composite layer 60, and the fifth composite layer 122 of Darrow with the different orientation of fibers in two different layers being at an angle of between 0 degrees and ±45 degree of Boese to tailor the modulus of the composite shaft to improve reversible energy absorption capacity. 	It is noted the 0 to ±45 degree angle between fiber orientations of different layers, as taught by Boese, encompasses and/or overlaps the claimed ranges of the first angle and the third angle (±25 to ±45 degrees (±3 degrees)), and encompasses the claimed ranges (±7 to ±13 degrees (±3 degrees) and ±10 degrees (±3 degrees)) of the second angle, establishing prima facie cases of obviousness.Regarding claims 5 and 6Regarding claim 7 	In addition, Darrow teaches bearing materials (bearing assemblies) are used in the circumferential end flanges of a composite shaft (column 1, lines 43-47 and column 5, lines 1-11), which corresponds to a first bearing assembly connected to a first end of the composite shaft and a second bearing assembly connected to a second end of the composite shaft.Regarding claim 8 	In addition, claim 8 recites the intended use for the claimed composite shaft, i.e. one or more first composite shafts connecting a main rotor gearbox to an intermediate gearbox, and one or more second composite shafts connecting the intermediate gearbox to a tail rotor gearbox.  It is submitted that, according to MPEP § 2111.02, intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner's position that the structure of the composite shaft of Darrow is capable of performing the intended use as recited in claim 8.  Moreover, there does not appear to Regarding claim 10 	Regarding the temperature resistance of the composite shaft, although the prior art does not explicitly disclose the composite shaft is resistant to temperatures of approximately 400 degrees F, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Darrow, Ogde, and Boese teaches a composite shaft with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 13 	In addition, Darrow teaches (1) an inner layer or core 42 comprising fiberglass and disposed inside the first composite layer 44 and (2) an outer layer 62 comprising fiberglass and disposed outside the fifth composite layer 122 (Figure 8, column 3, lines 40-43, and column 4, lines 1-5).
Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow, Ogde, and Boese as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2015/0060594 (hereinafter “Nguyen”).Regarding claims 2-4 and 9 	The limitations for claim 1 have been set forth above.  In addition, Darrow 44, 46, 58, 60, 122 comprise high modulus fibers (abstract, column 3, lines 45-48 and 65-66, column 4, lines 3-4, and column 5, lines 27-28). 	Darrow does not explicitly teach: (1) the first, second, third, fourth, and fifth composite layers 44, 46, 58, 60, 122 comprise: (a) at least one of carbon, cellulose, aramid, nylon, polyethylene, or glass fibers; (b) at least one of epoxy resin, cyanate resin, phenolic resin, polyimide resin, bismaleimide resin, vinyl ester resin, unsaturated polyester resin, polyether ether ketone, or nylon; or (c) one or more prepreg sheets; or (2) the composite shaft further comprises fibers or wires that comprise metals, carbon fiber, metal-carbon fiber, aramid fiber, fiber reinforcement unidirectional layers embedded in a thermoplastic polymer, or combinations thereof. 	Nguyen teaches a drive assembly including one or more axially-arranged plies having a plurality of bundles of strands, where each strand is formed of an ultra-high modulus carbon fiber material, and a volume of resin is injected into the one or more axially-arranged plies and the assembly is cured (abstract).  Nguyen teaches the drive shaft assembly is useful in a rotorcraft application (Figure 1 and paragraph [0017]).  Nguyen teaches the resin used includes a bismaleimide resin, which is injected into the preform (forming a prepreg) and subsequently cured (paragraph [0019]).  Therefore, Nguyen establishes a functional equivalence between the materials taught therein and the materials taught by Darrow for use in composite plies used to make a drive shaft in a rotorcraft or helicopter application.  It would have been obvious for one of ordinary skill in the art at the time of the invention to form the shaft layers from Darrow, and substituting the materials of Darrow with the ultra-high modulus carbon fiber and .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Darrow, Ogde, and Boese as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2017/0268120 (hereinafter “Rice”).Regarding claim 12 	The limitations for claim 1 have been set forth above.  In addition, Darrow does not explicitly teach reinforcement fibers in the composite shaft are included in an amount of about 55 to 70 %vol. 	Rice teaches an article which includes a polymeric material and a plurality of reinforcement fibers, where the amount of the reinforcement fibers can be adjusted to change the Young’s modulus of the article (paragraph [0042]).  Rice teaches an increase to the relative content (vol%) of the reinforcement fibers increases the Young’s modulus, while a decrease to the relative content (vol%) of the reinforcement fibers decreases the Young’s modulus (Id).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the fibers in the composite shaft of Darrow with the polymeric material and reinforcement fibers of Rice to tailor the Young’s modulus of the composite shaft to a desired value. 	The combination of Darrow and Rice does not explicitly teach the reinforcement .
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2018/0087670 (hereinafter “Poster”), in view of Darrow, in view of Ogde, and further in view of Boese.Regarding claim 31 	Poster teaches a helicopter 100 comprising: a fuselage 102; a main transmission (main rotor gearbox) 114 coupled to the fuselage 102; one or more engines 120 coupled to the main transmission (main rotor gearbox) 114; a main rotor system 104 coupled to the main transmission (main rotor gearbox) 114; a first drive shaft 122 having a proximal end connected to the main transmission (main rotor gearbox) 114, the first drive shaft 122 comprising one or more composite shafts (Figures 1 and 2; and paragraphs [0015] and [0016]). 	Poster also teaches an intermediate gearbox 128 connected to a distal end of the first drive shaft 122 (Figure 2 and paragraph [0016]).44, a second composite layer 46 surrounding the first composite layer 44 having generally parallel fibers disposed at a first angle, a third composite layer 58 surrounding the second composite layer 46, wherein the third composite layer 58 comprises one or more transition layers having generally parallel fibers, a fourth composite layer 60 surrounding the third composite layer 58 having generally parallel fibers, and a fifth composite layer 122 surrounding the fourth composite layer 60 and having a second fiber orientation (Figure 8, column 1, lines 63-75, column 3 line 35 through column 4 line 5, and column 5, lines 12-28).  Darrow also teaches the shaft is useful to drive a tail rotor of a helicopter (column 1, lines 10-17). 	Darrow does not explicitly teach the first composite layer 44 and the fifth composite layer 122 each include a combination of fibers that are generally perpendicular (±3 degrees) to each other, where the combination of fibers in the first composite layer 44 are also generally perpendicular to a longitudinal axis of the composite shaft. 	Ogde teaches a rotor blade including a root portion (abstract).  Ogde teaches the root portion includes a plurality of fibrous layers which may be applied in a unidirectional and biaxial orientation (combination of fibers that are generally perpendicular to each other and a longitudinal axis). The biaxial orientation provides for greater stability in 44 and the fifth composite layer 122 of Darrow with the biaxial orientation of Ogde to provide for greater stability in various directions and ease the resin flow during subsequent infusion/injection. 	In addition, Darrow does not explicitly teach: the first angle of the second composite layer 46 ranges between 25 to 45 degrees (±3 degrees) from the fibers in the first composite layer 44; the generally parallel fibers in the third composite layer 58 disposed at a second angle ranging between 7 to 13 degrees (±3 degrees) from the fibers in the second composite layer 46 and each subsequent layer; the generally parallel fibers in the fourth composite layer 60 disposed at a third angle ranging between 25 to 45 degrees (±3 degrees) from the fibers in the third composite layer 58; and the combination of fibers in the fifth composite layer 122 are generally perpendicular (±3 degrees) to the fibers in the fourth composite layer 60. 	Boese teaches a method for adjusting the elasticity of a work material (abstract).  Boese teaches an object of the invention is therefore the structural optimization, or cross-section optimization, of a component for maximum reversible energy absorption capacity (paragraph [0010]).  Boese teaches the field of the application relates to workpieces such as drive shafts, bearing structures, etc. (paragraph [0066]).  Boese teaches the moduli of the different plies are different which are accomplished by either 46, the third composite layer 58, the fourth composite layer 60, and the fifth composite layer 122 of Darrow with the different orientation of fibers in two different layers being at an angle of between 0 degrees and ±45 degree of Boese to tailor the modulus of the composite shaft to improve reversible energy absorption capacity. 	It is noted the 0 to ±45 degree angle between fiber orientations of different layers, as taught by Boese, encompasses and/or overlaps the claimed ranges of the angles for the second composite layer and the fourth composite layer (25 to 45 degrees (±3 degrees)), and encompasses the claimed range (7 to 13 degrees (±3 degrees)) of the angle for the third composite layer, establishing prima facie cases of obviousness. 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the drive shaft(s) of Poster from the materials and structure taught by the combination of Darrow, Ogde, and Boese motivated by the expectation of successfully practicing the invention of a drive shaft which is capable of being used in a rotorcraft, such as a helicopter.Regarding claim 32126 having a proximal end connected to the intermediate gearbox 128, and comprising one or more of the composite shafts; a tail rotor gearbox 124 connected to a distal end of the second drive shaft 126; and a tail rotor coupled to the tail rotor gearbox 124 (Figure 2 and paragraph [0016]).
Response to Arguments
Applicant’s arguments, see page 9, filed 28 January 2022, with respect to the objection of claim 11 have been fully considered and are persuasive.  The objection of claim 11 has been withdrawn. 
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.  	The applicant argued the changing the fiber orientations specified by Darrow would render Darrow’s invention unsatisfactory for its intended purpose and change the principle operation of Darrow’s invention because Darrow’s fiber orientations are disclosed as being critical and indispensable requirements for handling compressive or tensile forces introduced to the shaft.  The examiner respectfully disagrees and contends that Darrow discusses the about 45 degree orientation, as highlighted by the applicant, is generally considered to be an appropriate angle, where fiber orientations are selected to optimize force as compressive or tensile forces applied in the shaft (column 3, lines 52-56).  This falls quite short in confirming the applicant’s position that the fiber orientation angles disclosed by Darrow’s layers are, in fact, critical and indispensable requirements.  Therefore, the examiner is of the position that changing .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783